Citation Nr: 0835289	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for "Gulf War 
Syndrome".

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a disability of the 
nervous system.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for a lumbar spine 
disability.

6.  Entitlement to service connection for a gastric 
disability.

7.  Entitlement to service connection for a liver disability.

8.  Entitlement to service connection for a kidney 
disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in June 
2005 and February 2007 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

In October 2007, the veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.

In December 2007, the veteran submitted additional evidence 
directly to the Board unaccompanied by a signed written 
waiver of the RO's initial consideration of this additional 
evidence.  This evidence was a medical opinion letter from 
the veteran's private treating physician.  In September 2008, 
the veteran's representative submitted a waiver for this 
additional evidence.

A decision on the appeal of the denial of service connection 
for Gulf War Syndrome is below.  The remaining issues on 
appeal are addressed in the REMAND portion of the decision 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's active duty service does not include a 
period of service in Southwest Asia during the Persian Gulf 
War.

2.  Gulf War Syndrome is not a disability within the meaning 
of pertinent laws and regulations for which compensation may 
be awarded.


CONCLUSION OF LAW

Symptoms collectively claimed as "Gulf War syndrome" were 
not incurred in or aggravated by active service nor may they 
be presumed to have incurred during active service.  38 
U.S.C.A. §§ 101, 1110, 1117 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.2, 3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

Letters dated in April 2004, August 2004, September 2004, 
April 2005, March 2006, and July 2006 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2004, August 2004, September 2004, July 
2006 letters told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet App. at 120.  

The March 2006 and July 2006 letters advised the veteran of 
how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although some of these letters were not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, and a 
supplemental statement of the case (SSOC) was provided for 
the remaining issues of appeal in February 2007.  

The veteran's service medical records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record also indicates that the veteran either receives 
Social Security Administration (SSA) disability benefits or 
had filed for such benefits.  However, the duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  The veteran has not contended that he was 
awarded SSA benefits for the disabilities at issue in this 
case.  There is no indication, then, that the records would 
be relevant to these claims.  Also, what is "of 
consequence" in this case is whether the veteran's current 
disabilities are related to his military service, and more 
specifically, to exposure to chemicals while at Edgewood 
Arsenal, and there is no indication that Social Security 
records would include any such information.  Remanding the 
case to obtain such records would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).
  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The veteran was also 
accorded a VA general medical examination in February 2005. 
38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Gulf War Syndrome

The veteran filed a claim of service connection for Gulf War 
syndrome and the RO adjudicated that specific issue.  He 
contends that he suffers from symptoms consistent with Gulf 
War Syndrome as a result of his participation in a 
biochemical program at Edgewood Arsenal in 1972.  He has 
asserted that he was exposed to the same types of chemicals 
that other service men and women were exposed to in Southwest 
Asia during Operation Desert Shield and Operation Desert 
Storm. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

VA is authorized to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War. 38 
U.S.C.A. § 1117.  The Persian Gulf War is the period 
beginning on August 2, 1990, and ending on a date to be 
prescribed by Presidential proclamation or law.  See 38 
U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  

The Board finds that this claim must be denied because Gulf 
War syndrome cannot properly be considered a "disability" 
for purposes of VA benefits.  See, e.g., 60 Fed. Reg. 6660, 
61 (Feb. 3, 1995) ("Persian Gulf Syndrome" is not a disease 
entity currently recognized by VA or commonly accepted within 
the medical community).

Furthermore, to the extent the veteran raises the theory of 
entitlement to service connection under the provisions 
pertaining to undiagnosed illnesses (38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317), the Board observes that the veteran's 
period of active service was from June 1972 to August 1974 
and not during the Persian Gulf War; thus, he is not a 
Persian Gulf War veteran as he did not serve in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).

Therefore, to the extent that the veteran is separately 
seeking service connection for "Gulf War Syndrome," this 
claim must be denied as a matter of law, as the veteran is 
not a veteran of the Persian Gulf War and the claim for 
service connection for Persian Gulf Syndrome does not 
reference a particular disability for which VA compensation 
may be paid.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim based on a lack of legal 
merit). Therefore, the claim of service connection for Gulf 
War Syndrome must be denied as a matter of law.

ORDER

Entitlement to service connection for "Gulf War Syndrome" 
is denied.


REMAND

The record reflects that the veteran is either receiving 
disability benefits from the Social Security Administration 
(SSA) or has filed for benefits.  The conditions upon which 
such benefits were awarded are not evident from the record.  
VA is required to obtain evidence from SSA, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  Accordingly, on remand, 
the RO or AMC should make appropriate efforts to associate 
any available SSA records with the claims folder.  

With respect to his claims for service connection for 
cervical and lumbar spine disabilities, the veteran contends 
that his present disabilities are related to injuries 
sustained in service.  The veteran's service medical records 
demonstrate that In June 1972, the veteran fell and landed on 
his back 1972.  He was tender to palpation over T-11 to L-1, 
the spinous process had moderate muscle spasms, and he had 
some limitation of motion due to pain.  X-rays were negative.  
Impression was muscle sprain and contusions.  The veteran was 
treated with heat, bed rest, Valium, and Fiorinal.  In 
January 1973, the veteran presented with complaint of pain in 
lower back for two weeks.  The veteran noted a history of 
back injury during basic training.  The assessment was 
lumbosacral strain syndrome.  In February 1973, the veteran 
presented with complaints of low back pain and stated that he 
injured his back one week prior.  Assessment was lumbosacral 
strain syndrome.  In March 1973, the veteran presented with 
complaint of low back pain for three days after lifting.  
Assessment was recurrent lumbosacral strain syndrome.  In 
April 1973, the veteran presented with back injury.  Physical 
examination demonstrated mild tenderness right mid lumbar 
area.  In July 1973, the veteran was in an auto accident and 
complained of pain in his upper lumbar region and cervical 
spine.  Physical examination demonstrated tenderness of L2-3 
and x-rays of the cervical spine were normal and x-rays of 
the lumbar spine showed mild scoliosis which was noted to 
possibly be contributing to muscle spasm and a questionable 
L5 defect.  The assessment was lumbar strain secondary to 
back injury.  In August 1973, the veteran presented with 
reinjured back.    

In October 2007, the veteran testified at a travel board 
hearing that he sustained an injury to his upper back (neck) 
area in 1972 and an injury to his lower back in 1973 and that 
he sought treatment in the late 1970s and early 1980s at Lee 
Memorial Hospital in Fort Myers, Herman Hospital in Houston, 
and the Methodist Hospital in Houston.

Thus, the Board finds that the case could be remanded in 
order to request these records.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide current 
authorization for the release of medical 
records, then an attempt should be made 
to obtain private medical records from 
Lee Memorial Hospital in Fort Myers, 
Florida from the 1970s and 1980s and from 
Herman Medical Center in Houston, Texas 
from the 1980s.  
 
2.  The veteran's medical and 
adjudication records from SSA should be 
requested.  All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
records are not available.
  
3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


